Title: To James Madison from David Humphreys, 10 January 1812
From: Humphreys, David
To: Madison, James


Sir.Humphreysville Janry 10th. 1812
As it is not among the least of the important duties of the President, to become acquainted so far as may be, with the resources & ability of the U. S. for supplying their wants; it has been judged not improper to bring to his view a Statement made by the Visitors of the Humphreysville Manufacturing Establishment, respecting the operation of a new Machine for spinning Yarn of various kinds.
If this Method of spinning Wool & other Substances, by water & other powers, should answer the purpose, in as complete & expeditious a manner, as is believed by these & other respectable Gentlemen, who have seen it at work, it will greatly facilitate & expedite to the Inhabitants of the Union, the means of supplying themselves with the important article of Clothing.
The extensive spread & successful cultivation of the Breed of Sheep, bearing fine Wool, introduced from Spain by me, affords a certain Supply of that most essential raw Material.
I propose to be at the City of Washington, in the course of a few days, if no occurrence should intervene to prevent my journey, for the purpose of conversing with some of the friends of American Improvements, on the best mode of early extending the knowledge & benefit of this Invention.
A Model sufficiently large to shew the Effect, in perfection, will be sent by the first conveyance that offers, to the Patent Office, in order to satisfy the rational curiosity of any Person, who may wish to examine the principle & process made use of in a Machine, which has been admired for the ingenuity of its simple construction. I have the honour to be, with great respect yr. mo. ob: Servt
D. Humphreys:
 